*633ORDER
PER CURIAM
AND NOW, this 19th day of September, 2016, the Petition for Allowance of Appeal is GRANTED, limited to Petitioner’s first issue. The order of the Superior Court is VACATED, as issues neither raised nor preserved for appellate review are waived and may not constitute the basis for reversal of a trial court’s decision. See, e.g., Wiegand v. Wiegand, 461 Pa. 482, 337 A.2d 256 (1975). The case is REMANDED to the Superior Court for determination based upon full consideration of the issues raised and preserved for appeal by Respondent.